Meixott, J., concurring: The views expressed in Milo W. Bekins et al., Executors, 38 B. T. A. 604, 609, et seq., represent my judgment where a method of financing a local improvement by a city is followed under which the city does not pledge its credit or assume any financial obligation. Inasmuch as three circuit courts of appeal have held to the contrary under state statutes similar to the statute under which the obligations in the instant proceeding were issued, I bow to superior authority and concur in the result reached here. Hilt, and Kern, JJ., concur in the above.